Citation Nr: 1728235	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to disability rating greater than 40 percent for service-connected lumbar disc disease, on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

In June 2015, the Board denied entitlement to a disability rating in excess of 20 percent, prior to March 4, 2013, for a lumbar spine disability, but granted a 40 percent disability rating  as of March 4, 2013.  The matter of a TDIU was remanded.

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, the Court, in an April 2016 Order, vacated the Board's decision and remanded the matter with respect to the denial of entitlement to a disability rating in excess of 20 percent for the lumbar spine disability for the period prior to March 4, 2013, to the Board.  Thereafter, the RO continued the denial of the TDIU.

In a July 2016 decision, the Board awarded entitlement to a 40 percent disability rating for the lumbar disc disease prior to March 4, 2013 (effective as of January 1, 2008), and remanded the issues of an extraschedular disability rating for the service-connected lumbar spine degenerative disc disease and a TDIU for additional development.  The case is now returned to the Board.

As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's service-connected lumbar disc disease was not characterized by an exceptional or unusual disability picture.

2.  The Veteran's service-connected disabilities do not render him unable to secure or maintain all forms of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular disability rating in excess of 40 percent for service-connected lumbar disc disease have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.3, 4.7, 4.10 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in September 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in July 2016 in order to afford the Veteran an additional VA examination so as to assess the impact of his service-connected disabilities on his occupational functioning.  Thereafter, the Veteran was afforded a VA examination in February 2017, and an addendum to the examination report was provided in May 2017.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Extraschedular Consideration

As noted in the introduction, the issue before the Board is limited to a disability rating greater than 40 percent for the service-connected lumbar disc disease on an extraschedular basis.  

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). As such, the Board will consider whether staged ratings in excess of those already awarded are appropriate to the pending appeals. In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Generally, service-connected disabilities are rated based on the schedular diagnostic criteria listed within the Schedule for Rating Disabilities found at 38 C.F.R. Part 4.  In exceptional cases, however, an extraschedular disability rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the AOJ must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate the Veteran's disability picture, and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular disability rating under 38 C.F.R. § 3.321 (b)(1) (2016).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:


According to the Formula for Rating Intervertebral Disc Syndrome, a 40 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent disability rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In a July 2016 Board decision, the Veteran's service-connected lumbar disc disease was determined to be manifested by degenerative disc disease with forward flexion of the thoracolumbar spine limited to 30 degrees or less due to pain.  There was no evidence of favorable or unfavorable ankylosis, and the Veteran did not have intervertebral disc disease.  As such, a 40 percent disability rating was assigned.  In September 2016, the RO implemented the award, effective as of January 1, 2008.

The Board remanded the issue, in pertinent part, so that a medical opinion could be provided as to whether there were any manifestations of the Veteran's low back disability that were present and not contemplated under the rating code for the disability.  If so, the matter could be referred to the Director of Compensation Service for consideration of an extraschedular disability rating. 

In a May 2017 addendum to a February 2017 VA examination report, the VA examiner concluded that she was not aware of any manifestations of the Veteran's service-connected disabilities that were not reflected by his current ratings.  In light of the opinion of the VA examiner, the AOJ did not refer the case to the Director of Compensation Service for consideration of an extraschedular disability rating. 
 
The Court has stated that the Board has the requisite experience to assign extraschedular disability ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

Here, as the AOJ did not refer the issue to the Director for extraschedular consideration, the Board may not assign an extraschedular rating in the first instance.  Nonetheless, in view of the findings of the VA examiner in May 2017, the Board finds that the evidence of record does not warrant referral for extra-schedular consideration, and entitlement to an extraschedular disability rating for the service-connected low back disability is not warranted.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but the 40 percent disability rating assigned by the Board in July 2016 is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration, and the issue of an extraschedular disability rating for service-connected lumbar disc disease must be denied.  

Because the preponderance of the evidence is against the award of an extraschedular rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  In June 2015, the Board determined that the issue of entitlement to a TDIU had been raised by the record and was an element of the claim for an increase disability rating for the service-connected low back disability.  

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Disabilities that are not service-connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

Service connection has been established for lumbar disc disease, rated at 40 percent as of January 1, 2008; irritable bowel syndrome, rated at 30 percent as of June 25, 2012; right hip strain, rated at 20 percent as of September 1, 2004; mild left meralgia paresthetica, rated at 10 percent as of July 19, 2007; radiculopathy of the left lower extremity, rated at 10 percent as of March 4, 2013; radiculopathy of the right lower extremity, rated at 10 percent as of March 4, 2013; and left knee strain, rated as noncompensable as of September 1, 2004.  His combined disability rating for compensation is 60 percent from January 1, 2008; 70 percent from June 25, 2012; and 80 percent from March 4, 2013.  

The Veteran was previously denied entitlement to a TDIU in a March 2009 rating decision.  The basis of that denial was that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16.  In June 2015, the Board concluded that based on the grant of the 40 percent disability rating for the service-connected low back disability, and the March 2013 rating decision that assigned separate 10 percent disability ratings for radiculopathy of each lower extremity, the Veteran met the criteria of 38 C.F.R. § 4.16(a) for a single 60 percent disability rating as the disabilities arose from the same etiology.  At that time, however, as the Board found that the information of record was insufficient to determine the issue of TDIU, it was remanded for additional development.  

Pursuant to the June 2015 Board Remand, in April 2016, the Veteran underwent a VA examination.  Following examination of the Veteran, the VA examiner concluded that relative to his service-connected disabilities of  the lumbar spine, right hip, mild left meralgia paresthetica, bilateral lower extremity radiculopathy, and left knee disability, it was at least as likely as not that the Veteran was capable of work.  The examiner noted that the Veteran had completed college with a Bachelor degree in science in computer networking.

In July 2016, the Board, in pertinent part, determined that the April 2016 had not considered the Veteran's newly service-connected irritable bowel syndrome in addressing his occupational functioning.  As such, the issue was again remanded for additional development.  

A VA examination report dated in February 2017 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with examination of the Veteran.  The examiner noted problems with back pain since leaving service in August 2004.  He thereafter secured a position as a contractor A&P Mechanic from 2004 to 2007.  He reported leaving this career field due to back issues.  The examiner documented that he last worked in 2008 due to problems associated with the physical aspect of being a mechanic.  There was no evidence of a request for accommodations to relieve/reduce stress experienced in the work environment associated with the service-connected disabilities.  The examiner opined that it was at least as likely as not that he was capable of securing gainful employment as he was able to function within defined limitations of activity as they pertained to the service-connected disabilities addressing physical and sedentary employment requirements.  The Veteran's actions in securing further education in a sedentary employment field were said to reflect an understanding of his limitations and desire to move forward into an alternative career.

In an addendum dated in May 2017, the VA examiner further clarified the types of employment that the Veteran would be capable of engaging as a result of his service-connected disabilities.  All of the service-connected disabilities, to include the irritable bowel syndrome, were considered in reiterating that it was at least as likely as not that the Veteran was able to secure gainful employment despite his service-connected disabilities.

The examiner explained that the Veteran had returned to school from 2008 to 2012 earning Bachelor's Degree in computer networking degree which provided opportunities in Technical Support Level 1 to Computer Technician.  Technical support jobs were said to involve assisting the customer over the phone, via e-mail or through remote desktop computer.  These jobs were said to give flexibility to physical requirements, such as sitting, standing, or walking and were, therefore, amenable to workers with back-related restrictions.  Similarly, such a work environment would allow for potential accommodations required in patients with irritable bowel syndrome.  In addition, although the Veteran had not worked in this career field, he did possess the required degree, and if further education or certifications were necessary, they would potentially be available through use of Chapter 31 Federal Vocational Rehabilitation, State Vocational Rehabilitation, or through other state agencies.  The examiner noted that the Veteran was able to drive himself more than two hours to the appointment, and that he appeared to be waiting comfortably, seated, in the waiting room, and showed no signs of discomfort or pain during the long interview with the examiner.  The examiner added that she was unaware of any other manifestations of his service-connected disabilities that were not reflected by his current ratings.

The Board does not dispute that the Veteran experiences some occupational impairment due to his service-connected disabilities, to specifically include the low back disability and the irritable bowel syndrome.  However, the objective evidence does not support a finding that he is unable to secure and follow a substantially gainful occupation by reason of the service-connected disabilities.  In this regard, the VA examiner in February and May 2017 concluded that notwithstanding the service-connected disabilities, the Veteran had earned a Bachelor's Degree in a field that provided opportunities in jobs that were said to give flexibility to physical requirements of those with back-related restrictions and irritable bowel syndrome.

These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.

Considering only the service-connected disabilities, and in light of the Veteran's individual employment and educational background, the Board finds that the preponderance of the evidence shows that he is not incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  Thus, the Board finds that entitlement to a TDIU must be denied.  38 C.F.R. §§ 3.340, 4.16.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

ORDER

An extraschedular disability rating for service-connected lumbar disc disease is denied.

A TDIU is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


